Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 8 February 2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are not distinct because the methods of manufacturing the cap in claims 15-19 may be employed in the methods of manufacturing the container of claim 1-14 (e.g., the cap manufactured according to claim 15 may be utilized to manufacture the container according to claims 1-14) such that there is an overlap between the claims of both groups.  This is not found persuasive because the method of manufacturing the cap in claims 15-19 cannot be employed in the methods of manufacturing the container of claims 1-14 as the cap of claim 15 requires a multitude of structures such as an inner skirt and outer skirt which are not present in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species 1 in the reply filed on 8 February 2022 is acknowledged.  The traversal is on the ground(s) that the tapered surface is not distinct to species 1 and the elongate opening is not distinct to species 2, the relationship between the lugs 190, 290 and the elongate opening 278 of FIG. 9 has not been discussed in the restriction requirement and no explanation has been provided as to why this relationship does not prevent restriction, that there is a relationship between these features that prevents restriction, where the elongate opening interacts with the .  This is not found persuasive because 
Restriction is proper between multiple species when they are independent or distinct.  In this case the species each have mutually exclusive characteristics for each identified species, such as a tapered surface leg distinct to species 1 and an elongate opening distinct to species 2.  While both species may include a lug for retaining a cap on a container body this does not prevent Restriction as the species as a whole are distinct from each other.  Figures 9-11 do not depict the lug 290 having a tapered surface and P. 0066 provides that the abutment surface 292 of the lug 290 may be substantially planar and parallel to the axis 201 and an opposing surface 293 of the lug 290 may also be substantially planar and parallel to the axis, which makes clear that the tapered surface is distinct to species 1.  Further, figures 1-8 do not depict the elongate opening which is only disclosed in relation to figure 9, which makes clear that the elongate opening is distinct to species 2.  There is no disclose relationship between lug 190 and elongate opening 278.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 February 2022.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 February 2022.

Drawings
The drawings are objected to because the lower arrow indicated by reference character 253 should be directed to the inner edge of the lower edge instead of the outer edge in figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "flush" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudzik (GB 2218694).
Claim 1:  Dudzik discloses a method of manufacturing a container 11 (child-resistance container) comprising providing a body 12 (container body) having a neck 15 that defines an opening to an inner cavity within the body 12 (container body), the opening defining an axis extending therethrough, the neck 15 including a projection 20 that projects radially away from the axis; and engaging (attaching) a cap 40  in a first position on the neck 15 of the container 11 (child-resistance container) with the projection 20 received within an aperture 42 of a wall of the cap 40, the wall partly defining an exterior of the container 11 (child-resistance container), the cap 40 supported for movement on the neck 15 from the first position toward a second position; the wall being resiliently flexible for radial movement between a retained position and an unretained position with respect to the neck 15; the wall, in the retained position, disposed proximate the neck 15 with the projection 20 received in the aperture 42 to retain the cap 40 in the first position, the aperture 42 visibly exposing the projection 20 from the exterior of the cap 40 to visually confirm the cap 40 is in the retained position; the wall, in the unretained position, spaced apart radially away from the projection 20 with the projection 20 outside the aperture 42 to allow movement of the cap 40 from the first position toward the second position (see fig. 1-4 and page 4 P. 5-7).
Claim 2:  Dudzik discloses the cap 40 being supported by the neck 15 for rotational movement about the axis as the cap 40 moves between the first position and 
Claim 6:  Dudzik discloses the wall having a lower edge; and wherein the aperture 42 is a notch in the lower edge of the wall (see fig. 4).
Claim 7:  Dudzik discloses the cap 40 including long diameter sides 53 (first and second pad) that are configured to be squeezed in unison to resiliently flex the wall from the retained position toward the unretained position; and where the wall is biased toward the retained position (see fig. 1-4 and page 4 P. 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1- 4, 6-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzurik (WO 2017200922) further in view of Dudzik (GB 2218694).
Claim 1:  Dzurik discloses a method of manufacturing a child resistant container 20 (child-resistance container) comprising providing a body 22 (container body) having a neck 34 that defines an opening to an inner cavity within the body 22 (container body), the opening defining an axis extending therethrough, the neck 34 including a lug 90 (projection) that projects radially away from the axis; screwing on (attaching) a closure 24 (cap) in a first position on the neck 34 of the child resistant container 20 (child-resistance container) with a top surface 94 of the lug 90 (projection) contacting a stop surface 84 of a latching feature 80 of a wall of the closure 24 (cap), the wall partly defining an exterior surface of the child resistant container 20 (child-resistance container), the closure 24 (cap) supported for movement on the neck 34 from the first position toward a second position; the wall being resiliently flexible for radial movement between a retained position and an unretained position with respect to the neck 34; the wall, in the retained position, disposed proximate the neck 34 with a stop surface 94 of the lug 90 (projection) contacting the stop surface 84 of the latching feature 80 to retain the closure 24 (cap) in the first position; the wall, in the unretained position, spaced apart radially away from the lug 90 to allow movement of the closure 24 (cap) from the first position toward the second position (see fig. 3, 8, and 12 & P. 0033).
Dzurik does not disclose the cap in a first position on the neck of the container with the projection received within an aperture of the wall of the cap, the projection 
Dudzik discloses a method of manufacturing a container 11 (child-resistance container) comprising providing a body 12 (container body) having a neck 15 that defines an opening to an inner cavity within the body 12 (container body), the opening defining an axis extending therethrough, the neck 15 including a projection 20 that projects radially away from the axis; and engaging (attaching) a cap 40  in a first position on the neck 15 of the container 11 (child-resistance container) with the projection 20 received within an aperture 42 of a wall of the cap 40, the wall partly defining an exterior of the container 11 (child-resistance container), the cap 40 supported for movement on the neck 15 from the first position toward a second position; the wall being resiliently flexible for radial movement between a retained position and an unretained position with respect to the neck 15; the wall, in the retained position, disposed proximate the neck 15 with the projection 20 received in the aperture 42 to retain the cap 40 in the first position, the aperture 42 visibly exposing the projection 20 from the exterior of the cap 40 to visually confirm the cap 40 is in the retained position; the wall, in the unretained position, spaced apart radially away from the projection 20 with the projection 20 outside the aperture 42 to allow movement of the cap 40 from the first position toward the second position (see fig. 1-4 and page 4 P. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closure 24 (cap) to include an aperture 42 in the wall beginning at the stop surface 84 and to have modified the lug 90 
Claim 2:  The combination discloses the closure 24 (cap) being supported by the neck 34 for rotational movement about the axis as the closure 24 (cap) moves between the first position and the second position; and wherein the wall, in the retained position, is disposed with the lug 90 (projection) received in the aperture 42 to limit rotational movement of the closure 24 (cap) about the axis in a first direction away from the first position and toward the second position (see fig. 1).
Claim 3:  The combination discloses the wall including a first inner rim edge and a second inner rim edge that are spaced apart angularly with respect to the axis to define the aperture 42; wherein the closure 24 (cap) includes a latching feature 80 (lug) that is attached to the wall proximate the first inner rim edge, the latching feature 80 (lug) projecting radially inward from the first inner rim edge; wherein the latching feature 80 (lug) includes a stop surface 84 (abutment surface) that is substantially flush with the first inner rim edge, the stop surface 84 (abutment surface) configured to abut the lug 90 (projection) to retain the closure 24 (cap) in the first position (see fig. 8 and 12).
Claim 4:  The combination discloses the closure 24 (cap) including an internal thread 55 (cap thread) that threadably engages an external thread 35 (neck thread) of the neck 34; wherein the aperture 42 extends across a sector of the closure 24 (cap) with respect to the axis; and wherein the external thread 35 (cap thread) is continuous across the sector of the closure 24 (cap) (see fig. 9, 11, and 10A).

Claim 7:  The combination discloses the closure 24 (cap) including tabs 120 & 122 (first and second pad) that are configured to be squeezed in unison to resiliently flex the wall from the retained position toward the unretained position; and where the wall is biased toward the retained position (see fig. 8 ‘694).
Claim 8:  The combination discloses the closure 24 (cap) including a cover member that covers over the opening when the closure 24 (cap) is in the first position; wherein the closure 24 (cap) includes an inner sidewall 50 (inner skirt) and an outer sidewall (outer skirt) that depend from the cover member, the outer sidewall (outer skirt) surrounding the inner sidewall 50 (inner skirt); wherein the inner sidewall 50 (inner skirt) is configured to removably engage the neck; wherein the outer sidewall (outer skirt) includes the wall and the tabs 120 & 122 (first and second pad); wherein the tabs 120 & 122 (first and second pad) project out radially from the axis and are disposed on opposite ends of the wall (see fig. 8 and 10A).
Claim 9:  The combination discloses the tabs 120 & 122 (first and second pad) having concave contour (see fig. 8).
Claim 14:  The combination discloses the lug 90 (projection) including an stop surface 94 (abutment surface) that is configured to abut against a rim edge of the aperture 42 to retain the closure 24 (cap) in the first position; and wherein the lug 90 (projection) includes a ramp surface 92 (tapered surface) that is configured cam the outer sidewall (outer skirt) outward radially as the closure 24 (cap) rotates away from the second position toward the first position.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzurik (WO 2017200922) and Dudzik (GB 2218694) as applied to claim 2 above, and further in view of Faaborg (US 20090045224).
Claim 5:  The combination discloses the closure 24 (cap) being supported for rotation about the axis in the first direction and in a second direction that is opposite the first direction.
The combination does not disclose a thread stop that limits rotation of the cap about the axis in the second rotational direction once the cap reaches the first position.
Faaborg teaches a bottle 50 having a fitment 30 which is threaded to a body portion 52 which has anti-rotating teeth 53 and locking lug 57 which cooperates with a thread stop 431 of threads 43 inside the fitment 30 such that fitment 30 will be oriented properly (see fig. 1 and P. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closure 24 (cap) of Dzurik to include a thread stop 431 and locking lug 57, as taught by Faaborg, in order to stop the closure 24 (cap) once it reaches the first position and is oriented properly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzurik (WO 2017200922) and Dudzik (GB 2218694)  as applied to claim 8 above, and further in view of Wright (US 4630743).
Claim 10:  The combination fails to disclose the arrangement of claim 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the child resistant container 20 (child-resistance container) to include a lock member 26 and a tamper indicating means 16, as taught by Wright, in order to allow a user to see if opening had previously occurred.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736